


Exhibit 10.42

 

THIRD AMENDED AND RESTATED ASSIGNABLE OPTION AGREEMENT

 

THIS THIRD AMENDED AND RESTATED ASSIGNABLE OPTION AGREEMENT (this “Agreement”)
is effective as of the 8th of August, 2007, by and among Prospect Medical
Systems, Inc., a Delaware corporation (“PMS”), Prospect Medical Group, Inc., a
California professional corporation (“PMG”), and Jacob Y. Terner, M.D.
(“Shareholder”), with reference to the following facts:

 

RECITALS

 

A.            PMG owns and operates a professional corporation that is organized
and operated as a medical group and an independent practice association (the
“Practice”).

 

B.            All of the issued and outstanding shares of PMG are owned by
Shareholder.

 

C.            Pursuant to the Assignable Option Agreement effective as of
January 13, 2000,  among the parties hereto, as amended and restated by that
Amended and Restated Assignable Option Agreement dated as of September 27, 2004
and by that Second Amended and Restated Assignable Option Agreement dated as of
June 1, 2007 (collectively, the Prior Assignable Option Agreement”), PMG and
Shareholder granted to PMS and PMS acquired from PMG and Shareholder an
assignable option to purchase all of the assets of PMG and the right to
designate the purchaser (“Successor Physician”) of all or part of the issued and
outstanding stock in PMG.  When used in this Agreement, the term “Assets” shall
mean all of PMG’s and Shareholder’s right, title, interest and estate in and to
all the assets of every kind and description used in or pertaining to the
Practice, including but not limited to the assets set forth on Exhibit A.  When
used in this Agreement, the term “Stock” shall mean all of Shareholder’s right,
title, interest and estate in and to all of the issued and outstanding stock in
PMG, including any rights to any additional stock, preemptive rights, warrants,
and the like, as set forth on Exhibit B.

 

D.            PMS, PMG and Shareholder desire to enter into this Agreement to
incorporate within the terms, conditions and provisions of one agreement all of
the terms, conditions and provisions governing assignable options to purchase
all of the Assets and the right to designate the Successor Physician of all or
part of the issued and outstanding Stock and to amend and restate the terms,
conditions and provisions set forth in the Prior Assignable Option Agreement.

 

NOW, THEREFORE, in consideration of the foregoing promises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by the parties, PMS, PMG and Shareholder agree to amend and restate
the Prior Assignable Option Agreement in its entirety to read as follows:

 


1.             GRANT OF OPTION.


 


1.1           PMG HEREBY GRANTS TO PMS AN ASSIGNABLE OPTION TO PURCHASE ALL OR
ANY PART OF THE ASSETS (THE “ASSETS OPTION”), ON THE TERMS AND SUBJECT TO THE
CONDITIONS SET FORTH IN THIS AGREEMENT.


 


1.2           PMG AND SHAREHOLDER HEREBY GRANT TO PMS, THE ASSIGNABLE RIGHT TO
DESIGNATE A SUCCESSOR PHYSICIAN OR SUCCESSOR PHYSICIANS, WHICH PERSON OR PERSONS
MUST BE DULY LICENSED

 

--------------------------------------------------------------------------------


 


PHYSICIANS IN THE STATE OF CALIFORNIA OR OTHERWISE PERMITTED BY LAW TO BE A
SHAREHOLDER IN A PROFESSIONAL CORPORATION, TO PURCHASE ALL OR PART OF THE STOCK
(THE “STOCK OPTION”), ON THE TERMS AND SUBJECT TO THE CONDITIONS SET FORTH
HEREIN.  IN ITS SOLE DISCRETION, PMS MAY DESIGNATE THE AMOUNT OF STOCK WHICH IS
TO BE PURCHASED.  THE ASSETS OPTION AND THE STOCK OPTION ARE COLLECTIVELY
REFERRED TO HEREIN AS THE “OPTION.”


 


1.3           PMG AND SHAREHOLDER REPRESENT AND WARRANT THAT AS OF THE DAY AND
YEAR FIRST ABOVE WRITTEN AND DURING THE TERM OF THIS AGREEMENT, EXHIBIT A AND
EXHIBIT B ARE TRUE AND COMPLETE LISTINGS OF THE ASSETS AND STOCK, RESPECTIVELY,
AS REVISED FROM TIME TO TIME PURSUANT TO THIS AGREEMENT.


 


1.4           EXCEPT AS SET FORTH IN (A) THE FIRST LIEN PLEDGE AGREEMENT DATED
AS OF AUGUST 8, 2007 BY AND AMONG SHAREHOLDER, PMG, PMS, PROSPECT MEDICAL
HOLDINGS, A DELAWARE CORPORATION (“HOLDINGS”) AND BANK OF AMERICA, N.A., AS
ADMINISTRATIVE AGENT AND (B) THE SECOND LIEN PLEDGE AGREEMENT DATED AS OF
AUGUST 8, 2007 BY AND AMONG SHAREHOLDER, PMG, PMS, HOLDINGS AND BANK OF AMERICA,
N.A., AS ADMINISTRATIVE AGENT (COLLECTIVELY, THE “PLEDGE AGREEMENTS”), PMG SHALL
NOT RECOGNIZE ANY SHARE TRANSFER OR OTHER ACTION NOT IN COMPLIANCE WITH THE
TERMS OF THIS AGREEMENT.  WHEN USED IN THIS AGREEMENT, THE TERM “APPLICABLE
MANAGEMENT COMPANY” SHALL MEAN (I) WITH RESPECT TO SIERRA PRIMARY CARE MEDICAL
GROUP, A MEDICAL CORPORATION, A CALIFORNIA PROFESSIONAL CORPORATION (“SIERRA
PRIMARY”), PEGASUS MEDICAL GROUP, INC., A CALIFORNIA PROFESSIONAL CORPORATION
(“PEGASUS”) OR ANTELOPE VALLEY MEDICAL ASSOCIATES, INC., A CALIFORNIA
PROFESSIONAL CORPORATION (“ANTELOPE”), SIERRA MEDICAL MANAGEMENT, INC., A
DELAWARE CORPORATION (“SMM”) (II) WITH RESPECT TO  PMG, PROSPECT HEALTH SOURCE
MEDICAL GROUP, INC., A CALIFORNIA PROFESSIONAL CORPORATION (“PROSPECT HEALTH”),
PROSPECT PROFESSIONAL CARE MEDICAL GROUP, INC., A CALIFORNIA PROFESSIONAL
CORPORATION (“PROSPECT PROFESSIONAL”), PROSPECT NWOC MEDICAL GROUP, INC., A
CALIFORNIA PROFESSIONAL CORPORATION (“PROSPECT NWOC”), APAC MEDICAL GROUP, INC.,
A CALIFORNIA PROFESSIONAL CORPORATION (“APAC”), STARCARE MEDICAL GROUP, INC., A
CALIFORNIA PROFESSIONAL CORPORATION (“STARCARE”), GENESIS HEALTHCARE OF SOUTHERN
CALIFORNIA, INC., A MEDICAL GROUP, A CALIFORNIA PROFESSIONAL CORPORATION
(“GENESIS”), NUESTRA FAMILIA MEDICAL GROUP, INC., A CALIFORNIA PROFESSIONAL
CORPORATION (“NUESTRA”) OR SANTA ANA/TUSTIN PHYSICIANS GROUP, INC., A CALIFORNIA
PROFESSIONAL CORPORATION (“SANTA ANA/TUSTIN”), PMS (III) WITH RESPECT TO POMONA
VALLEY MEDICAL GROUP, INC., A CALIFORNIA PROFESSIONAL CORPORATION (“POMONA
VALLEY”) AND UPLAND MEDICAL GROUP, A PROFESSIONAL MEDICAL CORPORATION, A
CALIFORNIA PROFESSIONAL CORPORATION, PROMED HEALTH CARE ADMINISTRATORS, A
CALIFORNIA CORPORATION (“PHCA”).


 

PMS, SMM and PHCA are each a “Management Company” and collectively, the
“Management Companies”). Prospect Hospital Advisory Services, Inc., a Delaware
corporation (“PHA”), Prospect Advantage Network, Inc., a California corporation
(“PAN”) and ProMed Health Services Company, a California corporation (“PHS”),
and together with PHA and PAN, each a “Non-Management Subsidiary” and
collectively, the “Non-Management Subsidiaries”. PMG, Sierra Primary, Santa
Ana/Tustin, Pegasus, Antelope, Nuestra, Prospect Health, Prospect Professional,
Prospect NWOC, APAC, StarCare, Genesis, Prospect Physician, Pomona Valley, and
Upland are each a “Professional Corporation” and collectively, the “Professional
Corporations”).

 

2

--------------------------------------------------------------------------------


 


2.             TERM OF AGREEMENT. THE TERM OF THIS AGREEMENT COMMENCES AS OF THE
DAY AND YEAR FIRST ABOVE WRITTEN AND CONTINUES FOR THIRTY (30) YEARS (“TERM”). 
SO LONG AS THE TERM OF THAT CERTAIN  AMENDED AND RESTATED MANAGEMENT SERVICES
AGREEMENT, MADE AND ENTERED INTO AS OF JUNE 4, 1996, BY AND BETWEEN PMS AND PMG
(AS AMENDED, SUPPLEMENTED, RESTATED OR OTHERWISE MODIFIED FROM TIME TO TIME, THE
“MANAGEMENT SERVICES AGREEMENT”) IS AUTOMATICALLY EXTENDED PURSUANT THERETO, THE
TERM OF THIS AGREEMENT SHALL BE AUTOMATICALLY EXTENDED FOR ADDITIONAL
COEXTENSIVE TERMS OF TEN (10) YEARS EACH.  IN THE EVENT THAT THE MANAGEMENT
SERVICES AGREEMENT IS TERMINATED PURSUANT TO ITS TERMS, THIS AGREEMENT SHALL
TERMINATE UPON THE EFFECTIVE DATE OF TERMINATION OF SAID MANAGEMENT SERVICES
AGREEMENT.


 


3.             OPTION PRICE. THE PURCHASE PRICE FOR THE OPTION (THE “OPTION
PRICE”) IS ONE HUNDRED DOLLARS ($100) AND PMG AND SHAREHOLDER ACKNOWLEDGE
RECEIPT OF SUCH PAYMENT.


 


4.             EXERCISE OF OPTION.  SUBJECT TO APPLICABLE LAW:


 


4.1           DURING THE TERM OF THIS AGREEMENT, PMS MAY ELECT TO EXERCISE THE
OPTION AT ANY TIME.  IN THE EVENT OF AN ELECTION BY PMS TO EXERCISE THE OPTION,
PMS MAY EXERCISE EITHER THE ASSETS OPTION OR THE STOCK OPTION, OR BOTH, AT PMS’S
SOLE DISCRETION.


 


4.2           NOTWITHSTANDING THE PROVISIONS OF SECTION 4.1 ABOVE, IF THE
MANAGEMENT SERVICES AGREEMENT IS TERMINATED BY EITHER PMG OR PMS, FOR ANY
REASON, PMS’S RIGHT TO EXERCISE THE OPTION IS AUTOMATICALLY AND IMMEDIATELY
EXERCISED AS OF THE TERMINATION DATE OF THE MANAGEMENT SERVICES AGREEMENT SUCH
THAT PMS MAY EXERCISE EITHER THE ASSETS OPTION OR THE STOCK OPTION, OR BOTH, AT
SUCH TIME.


 


4.3           TO THE EXTENT THAT THE ASSETS OPTION IS EXERCISED BY PMS, PMS WILL
SEND PMG A WRITTEN NOTICE (THE “ASSETS EXERCISE NOTICE”) SPECIFYING THE ASSETS
TO BE PURCHASED.  PMS MAY EXERCISE THE ASSETS OPTION AS MANY TIMES AS PMS ELECTS
IN ITS SOLE DISCRETION.


 


4.4           TO THE EXTENT THAT THE STOCK OPTION IS EXERCISED BY PMS, PMS WILL
SEND PMG A WRITTEN NOTICE (THE “STOCK EXERCISE NOTICE”) SPECIFYING THE STOCK TO
BE PURCHASED.  PMS MAY DESIGNATE THE SUCCESSOR PHYSICIAN(S) WHO WILL EXERCISE
THE STOCK OPTION AS MANY TIMES AS PMS ELECTS IN ITS SOLE DISCRETION.


 


4.5           THE ASSETS OPTION AND THE STOCK OPTION ARE INDEPENDENT OF EACH
OTHER, AND CAN BE EXERCISED AT DIFFERENT TIMES DURING THE TERM.


 


4.6           PMS MAY CANCEL ANY ASSETS EXERCISE NOTICE OR STOCK EXERCISE NOTICE
AT ANY TIME.


 


4.7           PMG AND SHAREHOLDER SHALL COOPERATE WITH PMS IN ANY DUE DILIGENCE,
AND PMG AND SHAREHOLDER SHALL CAUSE EACH OTHER PROFESSIONAL CORPORATION AND PC
SHAREHOLDER TO COOPERATE WITH PMS OR ANY APPLICABLE MANAGEMENT COMPANY IN ANY
DUE DILIGENCE.


 


4.8           PMG AND SHAREHOLDER SHALL EXECUTE AND DELIVER SUCH AGREEMENTS,
DOCUMENTS AND INSTRUMENTS AT CLOSING (AS DEFINED BELOW) AS PMS MAY REQUEST
EVIDENCING OR RELATING TO THE PURCHASE OF ASSETS OR STOCK, AS THE CASE MAY BE,
EACH IN FORM AND SUBSTANCE SATISFACTORY TO PMS,

 

3

--------------------------------------------------------------------------------


 


INCLUDING WITHOUT LIMITATION, THE NON-COMPETITION AGREEMENT IN THE FORM OF
EXHIBIT C ATTACHED HERETO.


 


5.             ASSIGNMENT OF THE OPTION.  PMS MAY ELECT TO ASSIGN EITHER THE
ASSETS OPTION OR THE STOCK OPTION OR BOTH TO ANY PERSON, BY A WRITTEN
ASSIGNMENT, SIGNED BY BOTH PMS AND THE ASSIGNEE, WHICH DESIGNATES THE ASSETS
AND/OR STOCK.  THE ASSIGNEE SHALL AGREE AS A CONDITION OF THE ASSIGNMENT TO BE
BOUND BY THE TERMS OF THIS AGREEMENT.  THEREAFTER, ONLY THE ASSIGNEE NAMED IN
THE ASSIGNMENT SHALL HAVE THE RIGHT TO EXERCISE THE APPLICABLE ASSETS OPTION
AND/OR THE STOCK OPTION AS TO THE DESIGNATED ASSETS AND/OR STOCK, AND THAT
ASSIGNEE, RATHER THAN PMS, SHALL ENTER INTO A PURCHASE AGREEMENT UPON EXERCISE
OF THE ASSETS OPTION AND/OR THE STOCK OPTION, AS APPLICABLE.  WRITTEN NOTICE OF
ANY SUCH ASSIGNMENT SHALL BE GIVEN BY PMS TO PMG AND SHAREHOLDER WITHIN A
REASONABLE TIME PERIOD FOLLOWING EXECUTION OF ANY ASSIGNMENT PURSUANT TO THIS
AGREEMENT.  WHEN THE CONTEXT SO REQUIRES IN THIS AGREEMENT, THE TERM “PMS” SHALL
BE DEEMED TO REFER TO AN ASSIGNEE HOLDING AN ASSIGNMENT OF AN ASSET OPTION OR
STOCK OPTION, AND THE TERMS “PARTY” AND “PARTIES” SHALL BE DEEMED TO INCLUDE
THAT ASSIGNEE.


 


6.             PURCHASE PRICE OF THE ASSETS OR STOCK.


 


6.1           PURCHASE PRICE.


 


(A)           ASSETS PURCHASE PRICE.  THE PURCHASE PRICE FOR THE ASSETS TO BE
PURCHASED PURSUANT TO THE EXERCISE OF THE ASSETS OPTION SHALL BE $1,000 PLUS AN
ASSUMPTION OF ALL LIABILITIES AND OBLIGATIONS OF PMG, WHETHER CONTINGENT,
LIQUIDATED OR DISPUTED (“ASSETS PURCHASE PRICE”).  THE PURCHASE PRICE OF ANY
PARTIAL PURCHASE OF THE ASSETS SHALL BE A PRO-RATA PERCENTAGE OF THE FULL ASSETS
PURCHASE PRICE.


 


(B)           STOCK PURCHASE PRICE.  THE PURCHASE PRICE FOR THE STOCK TO BE
PURCHASED PURSUANT TO THE EXERCISE OF THE STOCK OPTION SHALL BE $1,000 (“STOCK
PURCHASE PRICE”).  THE PURCHASE PRICE OF LESS THAN ALL OF THE ISSUED AND
OUTSTANDING STOCK IS A PRO-RATA PERCENTAGE OF THE FULL STOCK PURCHASE PRICE.


 


6.2           PAYMENT. FOR THE ASSETS, PMS SHALL PAY TO PMG THE ASSETS PURCHASE
PRICE AT CLOSING (AS DEFINED BELOW) IN THE FORM OF IMMEDIATELY AVAILABLE FUNDS
TRANSFERRED BY WIRE TO AN ACCOUNT AT A FINANCIAL INSTITUTION DESIGNATED BY PMG. 
FOR THE STOCK, PMS SHALL CAUSE THE SUCCESSOR PHYSICIAN TO PAY THE SHAREHOLDER
THE STOCK PURCHASE PRICE.


 


6.3           CLOSING.  THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT ARE TO
CLOSE FIFTEEN (15) DAYS AFTER THE DATE OF EITHER THE ASSETS EXERCISE NOTICE OR
THE STOCK EXERCISE NOTICE, AS THE CASE MAY BE (“CLOSING”), UNLESS EXTENDED BY
PMS.


 


7.             ADDITIONAL OBLIGATIONS OF PMG AND SHAREHOLDER.


 


7.1           AFFIRMATIVE COVENANTS.  TO THE EXTENT THAT PMG OR SHAREHOLDER
PARTICIPATE IN THE PRACTICE AND OWN, CONTROL, OR USE THE ASSETS, PMG AND
SHAREHOLDER SHALL, AND SHALL CAUSE EACH OTHER PROFESSIONAL CORPORATION AND PC
SHAREHOLDER TO:


 


(A)           CONDUCT OF PRACTICE.  CONDUCT PMG’S AND EACH SUCH OTHER
PROFESSIONAL CORPORATION’S BUSINESS EFFICIENTLY AND WITHOUT VOLUNTARY
INTERRUPTION AND PRESERVE ALL RIGHTS,

 

4

--------------------------------------------------------------------------------


 


PRIVILEGES, AND FRANCHISES HELD BY PMG AND EACH SUCH OTHER PROFESSIONAL
CORPORATION AND BY PMG’S PRACTICE AND THE PRACTICE OF EACH SUCH OTHER
PROFESSIONAL CORPORATION, INCLUDING THE MAINTENANCE OF ALL CONTRACTS,
COPYRIGHTS, TRADEMARKS, LICENSES, REGISTRATIONS, ETC.;


 


(B)           USE.  MAKE USE OF THE ASSETS AND THE ASSETS OF EACH SUCH OTHER
PROFESSIONAL CORPORATION WITH REASONABLE CARE TO PREVENT DIMINUTION IN VALUE OF
THE PRACTICE AND THE PRACTICE OF EACH SUCH OTHER PROFESSIONAL CORPORATION AND
THE ASSETS AND THE ASSETS OF EACH SUCH OTHER PROFESSIONAL CORPORATION, AND KEEP
THE ASSETS AND THE ASSETS OF EACH SUCH OTHER PROFESSIONAL CORPORATION IN GOOD
REPAIR;


 


(C)           VALUE.  PERFORM ALL ACTS NECESSARY TO MAINTAIN, PRESERVE, AND
PROTECT THE ASSETS AND THE ASSETS OF EACH SUCH OTHER PROFESSIONAL CORPORATION,
AND MAINTAIN FIRE AND EXTENDED COVERAGE INSURANCE ON THE ASSETS IN THE AMOUNTS
AND UNDER POLICIES ACCEPTABLE TO PMS AND THE APPLICABLE MANAGEMENT COMPANIES,
AND PROVIDE PMS AND THE APPLICABLE MANAGEMENT COMPANIES WITH THE ORIGINAL
POLICIES AND CERTIFICATES AT PMS’S OR THE APPLICABLE MANAGEMENT COMPANY’S
REQUEST;


 


(D)           FINANCING STATEMENTS.  EXECUTE AND DELIVER TO PMS AND THE
APPLICABLE MANAGEMENT COMPANIES, ALL FINANCING STATEMENTS AND OTHER DOCUMENTS
THAT PMS OR ANY APPLICABLE MANAGEMENT COMPANY REQUESTS, IN ORDER TO PUT THIRD
PARTIES ON NOTICE OF THIS AGREEMENT;


 


(E)           ACCESS.  PERMIT PMS AND EACH APPLICABLE MANAGEMENT COMPANY, ITS
REPRESENTATIVES, AND ITS AGENTS TO INSPECT THE ASSETS AND THE ASSETS OF THE EACH
OTHER PROFESSIONAL CORPORATIONS AT ANY TIME, AND TO MAKE COPIES OF RECORDS
PERTAINING TO THE ASSETS AND THE ASSETS OF EACH OTHER PROFESSIONAL CORPORATION,
AT REASONABLE TIMES AT THE APPLICABLE MANAGEMENT COMPANY’S REQUEST;


 


(F)            REPORTS. FURNISH PMS AND THE APPLICABLE MANAGEMENT COMPANIES ANY
REPORTS RELATING TO THE ASSETS AND THE ASSETS OF EACH OTHER PROFESSIONAL
CORPORATION AT PMS’S OR AT THE APPLICABLE MANAGEMENT COMPANY’S REQUEST;


 


(G)           DEFAULTS. NOTIFY PMS AND THE APPLICABLE MANAGEMENT COMPANIES
PROMPTLY IN WRITING OF ANY DEFAULT, POTENTIAL DEFAULT, OR ANY DEVELOPMENT THAT
MIGHT HAVE A MATERIAL ADVERSE EFFECT ON THE ASSETS, THE ASSETS OF EACH OTHER
PROFESSIONAL CORPORATION, THE STOCK OR THE EQUITY INTEREST IN ANY OTHER
PROFESSIONAL CORPORATION, OR THE PRACTICE OR ANY PRACTICE OF ANY OTHER
PROFESSIONAL CORPORATION, OR OF ANY LITIGATION THAT MAY HAVE A MATERIAL ADVERSE
EFFECT ON THE PRACTICE OR ANY PRACTICE OF ANY OTHER PROFESSIONAL CORPORATION;


 


(H)           EXPENSES.  PAY ALL EXPENSES, INCLUDING ATTORNEYS’ FEES, INCURRED
BY PMS IN THE PERFECTION, PRESERVATION, REALIZATION, ENFORCEMENT, AND EXERCISE
OF ITS RIGHTS UNDER THIS AGREEMENT, INCLUDING BUT NOT LIMITED TO ACCOUNTING,
CORRESPONDENCE, COLLECTION EFFORTS, FILING, RECORDING, AND RECORDKEEPING;


 


(I)            INDEMNITY.  INDEMNIFY PMS AGAINST LOSSES, LIABILITIES, OR
DAMAGES, COSTS AND EXPENSES OF ANY AND, INCLUDING REASONABLE ATTORNEYS’ FEES,
CAUSED TO PMS BY REASON OF ITS INTEREST IN THE ASSETS AND/OR THE STOCK;

 

5

--------------------------------------------------------------------------------


 


(J)            TAXES.  PAY PROMPTLY WHEN DUE ALL TAXES AND ASSESSMENTS OWED IN
CONNECTION WITH THE ASSETS AND THE ASSETS OF EACH OTHER PROFESSIONAL CORPORATION
AND THE STOCK AND THE EQUITY INTEREST IN EACH OTHER PROFESSIONAL CORPORATION;
AND


 


(K)           DELIVERY OF CERTIFICATES.  DELIVER TO PMS, ALL CERTIFICATES
HERETOFORE ISSUED REPRESENTING ALL OF THE SHARES OF PMG’S CAPITAL STOCK HELD OF
RECORD OR BENEFICIALLY OWNED BY SHAREHOLDER, AND EACH CERTIFICATE HEREAFTER
ISSUED REPRESENTING ANY SHARE OF THE PMG’S’ CAPITAL STOCK, WITH EACH CERTIFICATE
ENDORSED IN BLANK FOR TRANSFER.  NOTWITHSTANDING THE FOREGOING, THIS
SECTION 7.1(K) SHALL ONLY APPLY IN THE EVENT THAT THE PLEDGE AGREEMENTS ARE NO
LONGER IN EFFECT.


 


7.2           NEGATIVE COVENANTS.  EXCEPT AS REQUIRED UNDER THE PLEDGE
AGREEMENTS OR UNDER THE FIRST LIEN CREDIT AGREEMENT, DATED AS OF THE DATE HEREOF
(AS AMENDED, SUPPLEMENTED, RESTATED OR MODIFIED FROM TIME TO TIME, THE “FIRST
LIEN CREDIT AGREEMENT”), AMONG HOLDINGS, PMG, BANK OF AMERICA, N.A., AS FIRST
LIEN ADMINISTRATIVE AGENT, AND THE LENDERS PARTY THERETO, AND THE SECOND LIEN
CREDIT AGREEMENT, DATED AS OF THE DATE HEREOF (AS AMENDED, SUPPLEMENTED,
RESTATED OR MODIFIED FROM TIME TO TIME, THE “SECOND LIEN CREDIT AGREEMENT” AND
TOGETHER WITH THE FIRST LIEN CREDIT AGREEMENT, THE “CREDIT AGREEMENTS”) AMONG
HOLDINGS, PMG, BANK OF AMERICA, N.A., AS SECOND LIEN ADMINISTRATIVE AGENT, AND
THE LENDERS PARTY THERETO, AND THE OTHER LOAN DOCUMENTS EXECUTED IN CONNECTION
WITH THE CREDIT AGREEMENTS, WITHOUT THE PRIOR WRITTEN CONSENT OF PMS OR THE
APPLICABLE MANAGEMENT COMPANIES, PMG AND SHAREHOLDER SHALL NOT (AND SHALL NOT
PERMIT ANY OTHER PROFESSIONAL CORPORATION OR SUCCESSOR PHYSICIAN TO):


 


(A)           TRANSFER.  SELL, LEASE, TRANSFER, OR OTHERWISE DISPOSE OF THE
ASSETS OR THE ASSETS OF ANY OTHER PROFESSIONAL CORPORATION OR STOCK OR THE
EQUITY INTEREST IN ANY OTHER PROFESSIONAL CORPORATION;


 


(B)           DEBT.  INCUR, GUARANTEE, ASSUME OR OTHERWISE BECOME LIABLE FOR ANY
BORROWING OR INCREASE ANY EXISTING INDEBTEDNESS; OR DISCHARGE OR CANCEL ANY DEBT
OWED TO PMG OR ANY OTHER PROFESSIONAL CORPORATION;


 


(C)           NO FURTHER HYPOTHECATION.  EXCEPT AS CONTEMPLATED BY THE CREDIT
AGREEMENTS AND RELATED LOAN DOCUMENTS, PLEDGE, HYPOTHECATE, ENCUMBER, REDEEM OR
DISPOSE OF THE ASSETS OR ANY OF THE ASSETS OF ANY OTHER PROFESSIONAL
CORPORATION, THE STOCK OR ANY INTEREST THEREIN, OR ANY EQUITY INTEREST IN ANY
OTHER PROFESSIONAL CORPORATION OR AN INTEREST THEREIN UNTIL ALL OF PMG’S
OBLIGATIONS UNDER THIS AGREEMENT HAVE BEEN FULLY SATISFIED OR THE ASSETS OR THE
STOCK HAS BEEN RELEASED;


 


(D)           LOCATION.  MOVE THE ASSETS FROM THEIR PRESENT LOCATIONS WITHOUT
THE PRIOR WRITTEN CONSENT OF THE PMS;


 


(E)           USE.  USE THE ASSETS, OR THE ASSETS OF OTHER PROFESSIONAL
CORPORATIONS, OR THE STOCK, OR ANY EQUITY INTEREST IN ANY OTHER PROFESSIONAL
CORPORATIONS, FOR ANY UNLAWFUL PURPOSE OR IN ANY WAY THAT WOULD VOID ANY
EFFECTIVE INSURANCE;


 


(F)            NAME AND LOCATION CHANGES.  CHANGE THE NAME OR PLACE OF BUSINESS
OR USE A FICTITIOUS BUSINESS NAME WITHOUT THE PRIOR EXPRESS CONSENT OF PMS; AND

 

6

--------------------------------------------------------------------------------


 


(G)           ISSUANCE OF STOCK; CHANGE IN OWNERSHIP; MERGERS AND
CONSOLIDATION.  PERMIT ANY ISSUANCE OF STOCK, ANY EQUITY INTEREST IN ANY OTHER
PROFESSIONAL CORPORATION, OTHER EQUITY, OR DEBT; PERMIT ANY CHANGE IN THE
COMPOSITION OR RESPECTIVE PERCENTAGE OWNERSHIP OF PMG OR ANY OTHER PROFESSIONAL
CORPORATION; PERMIT PMG OR ANY OTHER PROFESSIONAL CORPORATION TO BE MERGED,
CONSOLIDATED OR OTHERWISE REORGANIZED WITH OR INTO ANY OTHER CORPORATION,
PARTNERSHIP, TRADE, BUSINESS, OR THE LIKE; AMEND OR OTHERWISE MODIFY ITS
ARTICLES OF INCORPORATION AND BYLAWS; DISSOLVE; OR ENTER INTO ANY AGREEMENT WITH
ANY PERSON TO DO ANY OF THE FOREGOING.


 


8.             CONFIDENTIALITY; SUBORDINATION.


 


8.1           CONFIDENTIALITY.  THE PARTIES SHALL USE ALL GOOD FAITH EFFORTS TO
KEEP THE CONTENTS OF THIS AGREEMENT AND ALL OTHER ASPECTS OF THE NEGOTIATIONS
PRECEDING EXECUTION OF THIS AGREEMENT CONFIDENTIAL.  UNLESS REQUIRED BY LAW,
PMS, PMG AND SHAREHOLDER SHALL NOT DISCLOSE THE CONTENTS OF THIS AGREEMENT OR
THE NEGOTIATIONS LEADING TO THIS AGREEMENT TO THIRD PARTIES WITHOUT THE PRIOR
WRITTEN CONSENT OF THE OTHER PARTY.  PMS SHALL ENSURE THAT ALL OF THE ASSIGNEES
LIKEWISE COMPLY WITH THE OBLIGATIONS OF CONFIDENTIALITY IMPOSED BY THIS SECTION,
EXCEPT THAT PMS AND THE ASSIGNEES MAY DISCLOSE THE CONTENTS OF SUCH TO THEIR
RESPECTIVE AGENTS, REPRESENTATIVES, CONTRACTORS, AND EMPLOYEES TO THE EXTENT
NECESSARY TO EXERCISE THEIR RESPECTIVE RIGHTS OR PERFORM THEIR RESPECTIVE
OBLIGATIONS HEREUNDER.


 


8.2           SUBORDINATION.  NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY,
EACH OF PMG, PMS AND HOLDINGS HEREBY SUBORDINATES ALL OF ITS RIGHTS UNDER THIS
AGREEMENT TO THE RIGHTS OF THE FIRST LIEN ADMINISTRATIVE AGENT AND THE SECOND
LIEN ADMINISTRATIVE AGENT UNDER THE PLEDGE AGREEMENTS UNTIL THE INDEFEASIBLE
PAYMENT IN FULL IN CASH OF ALL OBLIGATIONS (AS SUCH TERM IS DEFINED IN EACH OF
THE RESPECTIVE CREDIT AGREEMENTS) AND TERMINATION OF ALL COMMITMENTS TO LEND
UNDER THE FIRST LIEN CREDIT AGREEMENT.


 


9.             GENERAL.


 


9.1           COMPLIANCE WITH LAW.  PMG AND SHAREHOLDER SHALL, AND SHALL CAUSE
EACH OTHER PROFESSIONAL CORPORATION TO, COMPLY WITH ALL APPLICABLE REQUIREMENTS
OF THE JOINT COMMISSION ON THE ACCREDITATION OF HEALTHCARE ORGANIZATIONS, THE
MEDICARE AND MEDICAID PROGRAMS, APPLICABLE STATE LAW AND REGULATIONS, AND OTHER
LICENSING AND ACCREDITATION AUTHORITIES.


 


9.2           RELATIONSHIP OF PARTIES.  IN THE EXERCISE OF THEIR RESPECTIVE
RIGHTS AND THE PERFORMANCE OF THEIR RESPECTIVE OBLIGATIONS UNDER THIS AGREEMENT,
PMG AND SHAREHOLDER, ON THE ONE HAND, AND PMS (OR ANY ASSIGNEE), ON THE OTHER
HAND, ARE ACTING IN THE CAPACITY OF THE GRANTOR AND GRANTEE OF AN OPTION TO
PURCHASE ALL OR A PORTION OF THE ASSETS AND/OR STOCK, AND NOTHING IN THIS
AGREEMENT IS INTENDED NOR SHALL BE CONSTRUED TO CREATE BETWEEN THE PARTIES AN
EMPLOYER/EMPLOYEE RELATIONSHIP, A PARTNERSHIP OR JOINT VENTURE RELATIONSHIP OR A
LANDLORD/TENANT RELATIONSHIP.


 


9.3           ASSIGNMENT.  ALL OF PMS’S RIGHTS AND DUTIES UNDER THIS AGREEMENT
MAY BE ASSIGNED OR DELEGATED BY PMS OR HOLDINGS, INCLUDING BUT NOT LIMITED TO AN
ASSIGNMENT TO BANK OF AMERICA, N.A., IN ITS CAPACITY AS ADMINISTRATIVE AGENT
AND/OR CONTROL AGENT UNDER THE CREDIT AGREEMENTS (SUBJECT TO THE TERMS OF THE
INTERCREDITOR AGREEMENT AS SUCH TERM IS DEFINED IN THE CREDIT AGREEMENTS);
PROVIDED, HOWEVER, THAT PMS OR HOLDINGS, SHALL GIVE WRITTEN NOTICE OF ANY

 

7

--------------------------------------------------------------------------------


 


SUCH ASSIGNMENT TO PMG AND SHAREHOLDER WITHIN A REASONABLE TIME PERIOD. 
NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT, NEITHER THIS AGREEMENT
NOR THE RIGHTS AND DUTIES OF THIS AGREEMENT MAY BE ASSIGNED OR DELEGATED BY PMG
OR SHAREHOLDER.  THIS AGREEMENT BINDS THE SUCCESSORS, HEIRS, AND AUTHORIZED
ASSIGNEES OF THE PARTIES.


 


9.4           ENTIRE AGREEMENT.  EXCEPT AS EXPRESSLY PROVIDED IN THIS AGREEMENT
AND THE PLEDGE AGREEMENTS TO THE CONTRARY, THIS AGREEMENT, INCLUDING ITS
INCORPORATED EXHIBITS, CONSTITUTES THE ENTIRE AGREEMENT BETWEEN THE PARTIES WITH
RESPECT TO THE OPTION, AND SUPERSEDES ALL OTHER AND PRIOR AGREEMENTS ON THE SAME
SUBJECT, WHETHER WRITTEN OR ORAL AND CONTAINS ALL OF THE COVENANTS AND
AGREEMENTS BETWEEN THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF. 
EXCEPT AS EXPRESSLY PROVIDED IN THIS AGREEMENT TO THE CONTRARY, EACH PARTY TO
THIS AGREEMENT ACKNOWLEDGES THAT NO REPRESENTATIONS, INDUCEMENTS, PROMISES, OR
AGREEMENTS, ORALLY OR OTHERWISE, HAVE BEEN MADE BY ANY OTHER PARTY HERETO, OR BY
ANYONE ACTING ON BEHALF OF ANY PARTY HERETO, THAT ARE NOT EMBODIED HEREIN, AND
THAT NO AGREEMENT, STATEMENT, OR PROMISE NOT CONTAINED IN THIS AGREEMENT SHALL
BE VALID OR BINDING.  THIS AGREEMENT AMENDS AND RESTATES THE PRIOR ASSIGNABLE
OPTION AGREEMENT IN ITS ENTIRETY.  THE PARTIES HERETO ACKNOWLEDGE AND AGREE THAT
THE RIGHTS AND OBLIGATIONS UNDER THE PRIOR ASSIGNABLE OPTION AGREEMENT ARE IN
ALL RESPECTS CONTINUING UNDER THIS AGREEMENT WITH ONLY THE TERMS BEING MODIFIED
FROM AND AFTER THE DATE HEREOF AS PROVIDED IN THIS AGREEMENT.


 


9.5           COUNTERPARTS.  THIS AGREEMENT, AND ANY AMENDMENTS HERETO, MAY BE
EXECUTED IN COUNTERPARTS, EACH OF WHICH SHALL CONSTITUTE AN ORIGINAL DOCUMENT,
BUT WHICH TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.


 


9.6           HEADINGS.  THE SECTION HEADINGS CONTAINED IN THIS AGREEMENT ARE
INSERTED FOR CONVENIENCE ONLY AND SHALL NOT AFFECT IN ANY WAY THE MEANING OR
INTERPRETATION OF THIS AGREEMENT.


 


9.7           NOTICES.  ANY NOTICES REQUIRED OR PERMITTED TO BE GIVEN HEREUNDER
BY ANY PARTY TO ANOTHER SHALL BE IN WRITING AND SHALL BE DEEMED DELIVERED UPON
PERSONAL DELIVERY, TWENTY-FOUR (24) HOURS FOLLOWING DEPOSIT WITH A COURIER FOR
OVERNIGHT DELIVERY OR SEVENTY TWO (72) HOURS FOLLOWING DEPOSIT IN THE U.S. MAIL,
REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, RETURN-RECEIPT REQUESTED,
ADDRESSED TO THE PARTIES AT THE FOLLOWING ADDRESSES OR TO SUCH OTHER ADDRESSES
AS THE PARTIES MAY SPECIFY IN WRITING:


 

If to PMG

 

Or Shareholder:

c/o Prospect Medical Group, Inc.

 

1920 East 17th Street, Suite 200

 

Santa Ana, California

 

Attention: Jacob Y. Terner, M.D.

 

 

If to PMS:

 

 

 

 

c/o Prospect Medical Holdings, Inc.

 

400 Corporate Pointe, Suite 525

 

Culver City, California 90230

 

Attention: Mike Heather, Chief Financial Officer

 

8

--------------------------------------------------------------------------------


 


9.8           GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA.


 


9.9           AMENDMENT.  THIS AGREEMENT MAY BE AMENDED AT ANY TIME BY AGREEMENT
OF THE PARTIES, PROVIDED THAT ANY AMENDMENT SHALL BE IN WRITING AND EXECUTED BY
ALL PARTIES.


 


9.10         SEVERABILITY.  IF ANY PROVISION OF THIS AGREEMENT IS HELD BY A
COURT OF COMPETENT JURISDICTION TO BE INVALID OR UNENFORCEABLE, THE REMAINING
PROVISIONS WILL NEVERTHELESS CONTINUE IN FULL FORCE AND EFFECT, UNLESS SUCH
INVALIDITY OR UNENFORCEABILITY WOULD DEFEAT AN ESSENTIAL BUSINESS PURPOSE OF
THIS AGREEMENT.


 


9.11         FEES AND EXPENSES.  PMS, PMG, AND SHAREHOLDERS EACH SHALL BEAR
THEIR OWN EXPENSES, INCLUDING, WITHOUT LIMITATION, ATTORNEYS’ AND ACCOUNTANTS’
FEES, INCURRED IN CONNECTION WITH THE PREPARATION OF THIS AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY.


 


9.12         EXHIBITS AND SCHEDULES.  ALL EXHIBITS AND SCHEDULES ATTACHED TO
THIS AGREEMENT ARE INCORPORATED HEREIN BY THIS REFERENCE AND ALL REFERENCES
HEREIN TO “AGREEMENT” SHALL MEAN THIS AGREEMENT TOGETHER WITH ALL SUCH EXHIBITS
AND SCHEDULES.


 


9.13         TIME OF ESSENCE.  TIME IS EXPRESSLY MADE OF THE ESSENCE OF THIS
AGREEMENT AND EACH AND EVERY PROVISION HEREOF OF WHICH TIME OF PERFORMANCE IS A
FACTOR.


 


9.14         DISPUTE RESOLUTION.  IN THE EVENT THE PARTIES HERETO ARE UNABLE TO
RESOLVE ANY DISPUTE IN CONNECTION WITH THIS AGREEMENT, THE PARTIES MAY MUTUALLY
AGREE TO ARBITRATE AS SET FORTH BELOW.


 


(A)           THERE SHALL BE ONE ARBITRATOR.  IF THE PARTIES SHALL FAIL TO
SELECT A MUTUALLY ACCEPTABLE ARBITRATOR WITHIN TEN (10) DAYS AFTER THE DEMAND
FOR ARBITRATION IS MAILED, THEN THE PARTIES STIPULATE TO ARBITRATION BEFORE A
RETIRED JUDGE SITTING ON THE LOS ANGELES, CALIFORNIA, JUDICIAL ARBITRATION
MEDIATION SERVICES (JAMS) PANEL.


 


(B)           THE SUBSTANTIVE LAW OF THE STATE OF CALIFORNIA SHALL BE APPLIED BY
THE ARBITRATOR.


 


(C)           ARBITRATION SHALL TAKE PLACE IN LOS ANGELES, CALIFORNIA, UNLESS
THE APPLICABLE PROFESSIONAL CORPORATION AND A MAJORITY OF THE OTHER PARTIES
OTHERWISE AGREE.  AS SOON AS REASONABLY PRACTICABLE, A HEARING WITH RESPECT TO
THE DISPUTE OR MATTER TO BE RESOLVED SHALL BE CONDUCTED BY THE ARBITRATOR.  AS
SOON AS REASONABLY PRACTICABLE THEREAFTER, THE ARBITRATOR SHALL ARRIVE AT A
FINAL DECISION, WHICH SHALL BE REDUCED TO WRITING, SIGNED BY THE ARBITRATOR AND
MAILED TO EACH OF THE PARTIES AND THEIR LEGAL COUNSEL.


 


(D)           ALL DECISIONS OF THE ARBITRATOR SHALL BE FINAL, BINDING AND
CONCLUSIVE ON THE PARTIES AND SHALL CONSTITUTE THE ONLY METHOD OF RESOLVING
DISPUTES OR MATTERS SUBJECT TO ARBITRATION PURSUANT TO THIS AGREEMENT.  THE
ARBITRATOR OR A COURT OF APPROPRIATE JURISDICTION MAY ISSUE A WRIT OF EXECUTION
TO ENFORCE THE ARBITRATOR’S JUDGMENT. JUDGMENT MAY BE ENTERED UPON SUCH A
DECISION IN ACCORDANCE WITH APPLICABLE LAW IN ANY COURT HAVING JURISDICTION
THEREOF.

 

9

--------------------------------------------------------------------------------


 


(E)           NOTWITHSTANDING THE FOREGOING, BECAUSE TIME IS OF THE ESSENCE OF
THIS AGREEMENT, THE PARTIES SPECIFICALLY RESERVE THE RIGHT TO SEEK A JUDICIAL
TEMPORARY RESTRAINING ORDER, PRELIMINARY INJUNCTION, OR OTHER SIMILAR SHORT TERM
EQUITABLE RELIEF, AND GRANT THE ARBITRATOR THE RIGHT TO MAKE A FINAL
DETERMINATION OF THE PARTIES’ RIGHTS, INCLUDING WHETHER TO MAKE PERMANENT OR
DISSOLVE SUCH COURT ORDER.


 


(F)            NOTWITHSTANDING THE FOREGOING, ANY AND ALL ARBITRATION
PROCEEDINGS ARE CONDITIONAL UPON SUCH PROCEEDINGS BEING COVERED WITHIN THE
PARTIES’ RESPECTIVE RISK INSURANCE POLICIES.


 


9.15         ATTORNEYS’ FEES.  SHOULD ANY OF THE PARTIES HERETO INSTITUTE ANY
ACTION OR PROCEDURE TO ENFORCE THIS AGREEMENT OR ANY PROVISION HEREOF (INCLUDING
WITHOUT LIMITATION, ARBITRATION), OR FOR DAMAGES BY REASON OF ANY ALLEGED BREACH
OF THIS AGREEMENT OR OF ANY PROVISION HEREOF, OR FOR A DECLARATION OF RIGHTS
HEREUNDER (INCLUDING, WITHOUT LIMITATION, BY MEANS OF ARBITRATION), THE
PREVAILING PARTY IN ANY SUCH ACTION OR PROCEEDING SHALL BE ENTITLED TO RECEIVE
FROM THE OTHER PARTY ALL COSTS AND EXPENSES, INCLUDING WITHOUT LIMITATION
REASONABLE ATTORNEYS’ FEES, INCURRED BY THE PREVAILING PARTY IN CONNECTION WITH
SUCH ACTION OR PROCEEDING.


 


9.16         FURTHER ASSURANCES.  THE PARTIES SHALL TAKE SUCH ACTIONS AND
EXECUTE AND DELIVER SUCH FURTHER DOCUMENTATION AS MAY REASONABLY BE REQUIRED IN
ORDER TO GIVE EFFECT TO THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND THE
INTENTIONS OF THE PARTIES HERETO.


 


9.17         RIGHTS CUMULATIVE.  THE VARIOUS RIGHTS AND REMEDIES HEREIN GRANTED
TO THE RESPECTIVE PARTIES HERETO SHALL BE CUMULATIVE AND IN ADDITION TO ANY
OTHER RIGHTS ANY SUCH PARTY MAY BE ENTITLED TO UNDER LAW.  THE EXERCISE OF ONE
OR MORE RIGHTS OR REMEDIES BY A PARTY SHALL NOT IMPAIR THE RIGHT OF SUCH PARTY
TO EXERCISE ANY OTHER RIGHT OR REMEDY, AT LAW OR EQUITY.


 


9.18         SPOUSAL CONSENT.   SHAREHOLDER SHALL CAUSE HIS SPOUSE TO EXECUTE A
SPOUSAL JOINDER AND CONSENT, SUBSTANTIALLY IN THE FORM OF EXHIBIT A ATTACHED
HERETO, SIGNIFYING SUCH SPOUSE’S CONSENT TO THIS AGREEMENT AND SUCH SPOUSE’S
AGREEMENT THAT ANY RIGHTS THAT SUCH SPOUSE MAY HAVE, AS A RESULT OF A COMMUNITY
PROPERTY OR OTHER INTEREST IN THE STOCK, SHALL BE SUBJECT TO THE PROVISIONS OF
THIS AGREEMENT.  IT IS INTENDED BY THIS AGREEMENT THAT SHAREHOLDER SHALL SUBJECT
HIS ENTIRE INTEREST IN THE STOCK TO THE TERMS OF THIS AGREEMENT, IRRESPECTIVE OF
ANY COMMUNITY PROPERTY OR OTHER INTEREST OF HIS SPOUSE.


 

<The remainder of the page is intentionally blank.>

 

10

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, PMS, PMG and Shareholder execute this Agreement by their
duly authorized representatives as set forth below.

 

“PMS”

 

“PMG”

 

 

 

PROSPECT MEDICAL SYSTEMS, INC., a
Delaware corporation

 

PROSPECT MEDICAL GROUP, INC., a
California professional corporation

 

 

 

 

 

 

By:

 

 

 

By:

 

Name:

 Mike Heather

 

 

 

 

Name:

  Jacob Y. Terner, M.D.

Title:

   Chief Financial Officer

 

 

 

 

Title:

    Chief Executive Officer

 

 

 

 

 

“SHAREHOLDER”

 

 

 

 

 

JACOB Y. TERNER

 

 

 

 

 

 

 

 

Jacob Y. Terner, individually

 

[Signature Page to the Third Amended and Restated

Assignable Option Agreement]

 

--------------------------------------------------------------------------------


 

SPOUSAL JOINDER AND CONSENT

 

I am the spouse of Jacob Y. Terner, M.D., a shareholder (the “Shareholder”) of
Prospect Medical Group, Inc., a California professional medical corporation
(“PMG”).  To the extent that I have any interest in any of the Assets (as that
term is defined in the Third Amended and Restated Assignable Option Agreement
(the “Assignable Option Agreement”), entered into as of this date, by and among
Shareholder, PMG and Prospect Medical Systems, Inc., a Delaware corporation
(“PMS”), I hereby join in the Assignable Option Agreement and agree to be bound
by its terms and conditions to the same extent as my spouse.  I have read the
Assignable Option Agreement, understand its terms and conditions, and to the
extent that I have felt it necessary, have retained independent legal counsel to
advise me concerning the legal effect of the Assignable Option Agreement and
this Spousal Joinder and Consent.

 

I understand and acknowledge that PMS is significantly relying on the validity
and accuracy of this Spousal Joinder and Consent in entering into the Assignable
Option Agreement.

 

Executed this          day of August, 2007.

 

 

Signature:

 

 

 

Printed or Typed Name: Sandra W. Terner

 

[Signature Page to the Spousal Joinder and Consent to the  Amended and Restated

Assignable Option Agreement]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

ASSETS

 

1.                                       All contracts and agreements, including
all payor contracts, vendor contracts, loan agreements, leases and subleases.

 

2.                                       All risk pool or other incentive
arrangement payments relating to the Practice, including hospital incentive
funds, and any capitation advances to physicians.

 

3.                                       All cash, bank balances, monies in
possession of any bank, other cash items, marketable securities of PMG and
prepaid deposits relating to the Practice.

 

4.                                       All accounts receivable of PMG
(“Accounts Receivable”) relating to the Practice.  As used herein, “Accounts
Receivable” shall include all rights to payment for goods or services rendered,
whether or not yet earned by performance, all other obligations and receivables
from others no matter how evidenced relating to the Practice, including purchase
orders, notes, instruments, drafts and acceptances and all guarantees of the
foregoing and security therefor, relating to the Practice.

 

5.                                       All supplies and inventory relating to
the Practice.

 

6.                                       All patient records, files and X-rays
relating to the Practice.

 

7.                                       All of PMG’s goodwill relating to the
Practice, which may include location goodwill, name recognition goodwill,
patient allegiance, etc.

 

8.                                       All business, financial and accounting
records and books of account relating to the Practice, exclusive of PMG’s
Articles, Bylaws, corporate minutes, stock shares and general ledger.

 

9.                                       PMG’s right to reimbursement for all
professional services provided to managed care and fee-for-service patients
relating to the Practice.

 

10.                                 All of PMG’s furniture, fixtures, leasehold
improvements, machinery, equipment, inventories, supplies and other like
tangible personal property used in the Practice.

 

11.                                 All trademarks, trade names, fictitious
business names, copyrights, logos, licenses, ownership interests in telephone
numbers at the Practice, or related items of PMG that in any way pertain to the
Practice.

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

STOCK

 

4,000 shares of common stock of Prospect Medical Group, Inc., a California
professional corporation (“PMG”) representing 100% of the outstanding shares of
PMG.  All of the foregoing stock of PMG has been pledged to the First Lien
Administrative Agent pursuant to the terms of that certain First Lien Pledge
Agreement, dated as of August 8, 2007 executed in favor of the First Lien
Administrative Agent by Jacob Y. Terner, as the same may be amended,
supplemented, restated or otherwise modified from time to time, and to the
Second Lien Administrative Agent pursuant to the terms of that certain Second
Lien Pledge Agreement, dated as of August 8, 2007 created in favor of the Second
Lien Administrative Agent by Jacob Y. Terner, as the same may be amended,
supplemented, restated or otherwise modified from time to time.

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

NON-COMPETITION AGREEMENT

 

THIS NON-COMPETITION AGREEMENT (“Agreement”) is made as of this       th day of
[                        ], and is effective as of                          ,
        , by and between Prospect Medical Systems, Inc., a Delaware corporation
(“Systems”), Prospect Medical Group, Inc., a California professional corporation
(“PC”), Jacob Y. Terner, M.D. (“Professional”), and
                                   (“Successor Physician”).

 

All capitalized terms used herein and not otherwise expressly defined shall have
the same meanings set forth in the Assignable Option Agreement (defined below).

 

RECITALS

 

A.                                   Systems is in the business of managing
medical groups in the State of California, including PC.

 

B.                                     On                      ,       , Systems
exercised its Option to designate Successor Physician to acquire the stock or
assets of PC under the terms of that certain Third Amended and restated
Assignable Option Agreement, dated August     , 2007 by and between Systems, PC
and Professional (as the same may be amended, supplemented, restated or
otherwise modified from time to time, the “Assignable Option Agreement”).

 

C.                                     Pursuant to the terms of System’s Option,
Professional is to sell either the assets or the stock of PC in accordance with
the terms of that certain acquisition agreement by and between PC, Professional
and Successor Physician (“Acquisition Agreement”).

 

D.                                    In consideration for Professional’s sale
of PC’s stock or assets to Successor Physician, the parties desire to enter into
this Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing promises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows.

 

1.                                       Professional’s Covenants.  As a
material inducement for Successor Physician to acquire the stock or assets of PC
from Professional and contingent on the full and faithful performance of the
obligations of the parties under the Acquisition Agreement, for a period of
twenty-four (24) months commencing as of the date when Professional sells,
hypothecates, or otherwise transfers (i) his stock in the PC or (ii) a material
portion of the assets of the PC (the “Effective Date”), Professional covenants
as follows:

 

1.1                                 That Professional will not, directly or
indirectly (whether as a sole proprietor, partner, stockholder, director,
officer, employee, independent contractor or in any other capacity as principal
or agent) (i) establish, operate or provide professional medical services within
ten (10) miles of any location at which PC conducts business or any location at
which other

 

--------------------------------------------------------------------------------


 

professional corporations managed by Systems as of the Effective Date conduct
business; or (ii) compete with Systems in the provision of the same services or
services substantially similar to those services provided by Systems.
Professional shall be deemed to compete with Systems if Professional provides to
any medical association(s) or group(s) of physicians within ten (10) miles of
any location at which PC conducts business during the term of this Agreement any
services that are the same or substantially similar to any services provided by
Systems pursuant to the terms of its management services agreements.

 

1.2                                 That Professional will not, directly or
indirectly, (whether as a sole proprietor, partner, stockholder, director,
officer, employee, independent contractor or in any other capacity as principal
or agent) (i) hire or induce any party to recruit or hire any person who is an
employee or independent contractor of PC or Systems or any of their affiliates;
(ii) whether for himself or any other person or entity, call upon, solicit,
divert or take away, or attempt to solicit, call upon, divert or take away any
customers, business or clients of PC or Systems or their affiliates (including,
without limitation, any third party payors); (iii) solicit, or induce any party
to solicit, any contractors of PC or Systems or their affiliates, to enter into
the same or a similar type of contract with any other party; (iv) for himself or
for any other entity, solicit, divert or take away or attempt to solicit, divert
or take away any of PC’s patients; or (v) disrupt, damage, impair or interfere
with the business of PC or Systems or their affiliates.

 

These covenants on the part of Professional shall be construed as an agreement
independent of any other provision in this Agreement; and the existence of any
claim or cause of action of Professional against PC or Systems, whether
predicated on this Agreement or otherwise, shall not constitute a defense to the
enforcement by PC or Systems of these covenants.

 

It is agreed by the parties hereto that if any portion of the covenants
specified in subparagraphs 1.1 and 1.2 above are held to be unreasonable,
arbitrary or against public policy, the covenants herein shall be considered
divisible both as to time and geographic area; and each month of the specified
period shall be deemed a separate period of time, and each quarter mile shall be
deemed a separate geographic area so that the lesser period of time or
geographic area shall remain effective as along as the time or geographic area
are not unreasonable, arbitrary, or against public policy.  The parties hereto
agree that, in the event any court determines the specified time period or the
specified geographic area to be unreasonable, arbitrary or against public
policy, a lesser time period or geographic area which is determined to he
reasonable, nonarbitrary and not against public policy may be enforced against
Professional, where such provisions shall be deemed reformed to the maximum time
or geographic or other limitations permitted by applicable law, as determined by
such court in such action.

 

The parties agree that the remedy at law for any breach of such covenant or of
the related covenants set forth herein would be inadequate, and that therefore
PC, Systems or any other person entitled to enforce such covenants shall be
entitled to seek injunctive relief thereon in addition to its rights to monetary
damages.

 

2.                                       Confidentiality

 

2.1                                 PC’s Confidential and Proprietary
Information.  In the course of Professional’s engagement by PC, Professional has
had access to certain confidential or proprietary information

 

--------------------------------------------------------------------------------


 

relating to the patients and operations of PC including, without limitation,
patient lists, training material, brochures, practice development aids,
techniques and other trade secrets, which information will become the
confidential and proprietary information of PC (collectively, the “PC’s
Confidential and Proprietary Information”).  Professional shall maintain all of
PC’s Confidential and Proprietary Information in the strictest confidence and
shall not directly or indirectly use such information at any time, or divulge
any of PC’s Confidential and Proprietary Information at any time to any third
parties, other than (i) PC, Systems or their respective representatives who have
a reasonable need for such information and who have similarly agreed to hold
such information in confidence, without the express prior written consent of PC;
(ii) as may be reasonably necessary in connection with any litigation or dispute
in relation to Professional’s prior operation of the practice through Practice;
or (iii) upon court order to do so.  Professional shall not remove from any of
PC’s practice sites or make copies or other reproductions of any of PC’s
Confidential and Proprietary Information without the express prior written
consent of PC. Upon the Effective Date of this Agreement, Professional shall
immediately return any and all original documents and materials containing any
of PC’s Confidential and Proprietary Information, including any and all copies
or other reproductions thereof, to PC.

 

2.2                                 Systems’ Confidential and Proprietary
Information.

 

2.2.1                        Professional recognizes the proprietary interest of
Systems in any of Systems’ Confidential and Proprietary Information (as
hereinafter defined). Professional acknowledges and agrees that any and all
Confidential and Proprietary Information of Systems communicated to, learned of,
or otherwise acquired by Professional in the course of Professional’s engagement
by the PC shall be the property of Systems.  Professional further acknowledges
and understands that Professional’s use or disclosure of Systems’ Confidential
and Proprietary Information will result in irreparable injury and damage to
Systems.  As used herein, “Systems’ Confidential and Proprietary Information”
means all trade secrets and other confidential and/or proprietary information of
Systems and its affiliates, including information derived from reports,
investigations, research, work in progress, codes, marketing and sales programs,
financial projections, costs summaries, pricing formula, contract analysis,
financial information, projections, confidential filings with any state or
federal agency, and all other confidential concepts, methods of doing business,
ideas, materials or information (other than the PC’s patient records) of Systems
whether prepared for, by or on behalf of Systems or its employees, officers,
directors, agents, representatives, or consultants.

 

2.2.2                        Professional acknowledges and agrees that Systems
is entitled to prevent the disclosure or improper use of any of Systems’
Confidential and Proprietary Information.  Professional agrees at all times to
hold in strictest confidence and not to disclose to any person, firm or
corporation and not to use, except in the pursuit of the business of PC or
Systems, Systems’ Confidential and Proprietary Information, without the prior
written consent of Systems; unless (i) such information becomes known or
available to the public generally through no wrongful act of Professional or
(ii) disclosure is required by law or the rule, regulation or order of any
governmental authority under color of law; provided, that prior to disclosing
any of Systems’ Confidential and Proprietary Information pursuant to this clause
(ii), Professional shall, if possible, give prior written notice thereof to
Systems and provide Systems with the opportunity to contest such disclosure. 
Professional shall take all necessary and proper

 

--------------------------------------------------------------------------------


 

precautions against disclosure of any of Systems’ Confidential and Proprietary
Information to unauthorized persons.  Upon execution of this Agreement,
Professional shall cease all use of any of Systems’ Confidential and Proprietary
Information and shall execute such documents as may be reasonably necessary to
evidence abandonment of any claim thereto.

 

2.2.3                        Upon the execution of this Agreement, and at any
time upon the request of Systems, Professional will promptly deliver or cause to
be delivered to Systems all documents, data and other information in their
possession that contains or is related to any of Systems’ Confidential and
Proprietary Information regarding Systems or its affiliates.  Professional shall
not take or retain any documents or other information, or any reproduction or
excerpt thereof, containing any of Systems’ Confidential and Proprietary
Information.

 

3.                                       Professional’s Representation. 
Professional specifically acknowledges, represents, and warrants that (i) each
of Professional’s covenants set forth in this Agreement are being made in
connection with the Acquisition Agreement; (ii) such covenants are reasonable
and necessary to protect the legitimate interests of Systems, PC and their
respective affiliates; and (iii) Successor Physician would not have entered into
the Acquisition Agreement in the absence of such restrictions.

 

4.                                       Miscellaneous.

 

4.1                                 Successors and Assigns.  This Agreement
shall be binding upon and shall inure to the benefit of the parties and their
respective heirs (as applicable), legal representatives, and permitted
successors and assigns.  No party may assign this Agreement or the rights,
interests or obligations hereunder; provided, however, each of Systems and PC
may assign any or all of its respective rights and interests hereunder to one or
more of its respective affiliates. Any assignment in contravention of this
Section shall be null and void.

 

4.2                                 Counterparts.  This Agreement, and any
amendments thereto, may be executed in counterparts, each of which shall
constitute an original document, but which together shall constitute one and the
same instrument.

 

4.3                                 Headings.  The section headings contained in
this Agreement are inserted for convenience only and shall not affect in any way
the meaning or interpretation of this Agreement.

 

4.4                                 Amendment.  This Agreement may not be
amended except by a writing executed by all parties.

 

4.5                                 Time of Essence.  Time is expressly made of
the essence of this Agreement and each and every provision hereof of which time
of performance is a factor.

 

4.6                                 Notices.  Any notices required or permitted
to be given hereunder by any party to the other shall be in writing and shall be
deemed delivered upon personal delivery; twenty-four (24) hours following
deposit with a courier for overnight delivery; or five (5) days following
deposit in the U.S. Mail, registered or certified mail, postage prepaid,
return-receipt requested, addressed to the parties at the following addresses or
to such other addresses as the parties may specify in writing:

 

--------------------------------------------------------------------------------


 

If to Professional:

 

Jacob Y. Terner, M.D.

 

 

 

 

 

 

 

 

 

If to Systems:

 

Prospect Medical Systems, Inc.

 

 

 

 

 

 

 

 

 

If to PC:

 

Prospect Medical Group, Inc.

 

 

 

 

 

 

 

 

 

If to Successor Physician:

 

 

 

 

 

 

 

 

 

4.7                                 Governing Law.  This Agreement shall be
governed by and construed in accordance with the laws of the State of California
without reference to the conflict of laws provisions thereof.

 

4.8                                 Injunctive Relief.  The parties hereto
acknowledge and agree that a breach by Professional of this Agreement will cause
irreparable damage to Systems or PC, as applicable, the exact amount of which
will be difficult to ascertain, and that remedies at law for any such breach
will be inadequate.  Accordingly, Professional agrees that if Professional
breaches this Agreement, then Systems and PC, as appropriate, shall be entitled
to injunctive relief, and Professional agrees not to assert in any proceeding
that Systems or PC, as applicable, has an adequate remedy at law.  Professional
shall pay the reasonable fees and expenses, including attorneys fees, incurred
by Systems, PC or any successor or assign in enforcing this Agreement.

 

4.9                                 Severability.  If any provision or portion
of this Agreement is held by a court of competent jurisdiction to be invalid or
unenforceable, the remainder of this Agreement will nevertheless continue in
full force and effect and shall not be invalidated or rendered unenforceable or
otherwise adversely affected, unless such invalidity or unenforceability would
defeat an essential business purpose of this Agreement.  Without limiting the
generality of the foregoing, if the provisions of this Agreement shall be deemed
to create a restriction, which is unreasonable as to either duration or
geographical area or both, the parties agree that the provisions of this
Agreement shall be enforced for such duration and in such geographic area as any
court of competent jurisdiction may determine to be reasonable.

 

4.10                           Attorneys’ Fees.  Should any of Systems, PC or
Professional institute any action or procedure to enforce this Agreement or any
provision hereof, or for damages by reason of any alleged breach of this
Agreement or of any provision hereof, or for a declaration of rights hereunder
(including without limitation arbitration), the prevailing party(ies) in any
such action

 

--------------------------------------------------------------------------------


 

or proceeding shall be entitled to receive from the other party all costs and
expenses, including without limitation reasonable attorneys’ fees, incurred by
the prevailing party(ies) in connection with such action or proceeding.

 

4.11                           Professional’s Practice of Medicine. 
Notwithstanding anything to the contrary in this Agreement, nothing herein is
meant to limit or restrict Professional’s ability to practice medicine as a
physician within any radius, including within 10 miles of any PC location, in
the State of California.

 

 

[The remainder of the page is intentionally blank.]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first written above.

 

“Systems”

 

PROSPECT MEDICAL SYSTEMS, INC.

 

a Delaware corporation

 

 

 

 

 

By:

 

 

 

Mike Heather

 

Title:

Chief Financial Officer

 

 

 

 

 

“PC”

 

PROSPECT MEDICAL GROUP, INC.,

 

a California professional corporation

 

 

 

 

 

By:

 

 

 

Jacob Y. Terner, M.D.

 

Title:

Sole Shareholder

 

 

 

 

 

“PROFESSIONAL”

 

JACOB Y. TERNER, M.D.

 

 

 

 

 

 

 

Jacob Y. Terner, M.D., as an individual

 

 

 

 

 

“SUCCESSOR PHYSICIAN”

 

 

 

 

 

 

--------------------------------------------------------------------------------
